Name: Council Regulation (EC) NoÃ 1404/2007 of 26 November 2007 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2008
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 30.11.2007 EN Official Journal of the European Union L 312/1 COUNCIL REGULATION (EC) No 1404/2007 of 26 November 2007 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2008 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Article 2 thereof, Having regard to Council Regulation (EC) No 1098/2007 of 18 September 2007, establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks (3), and in particular Articles 5 and 8(3) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 4 of Regulation (EC) No 2371/2002 requires the Council to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities taking account of available scientific advice and, in particular, the report prepared by the Scientific, Technical and Economic Committee for Fisheries. (2) Under Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council to establish fishing opportunity limits by fishery or group of fisheries and the allocation of these opportunities to Member States. (3) In order to ensure effective management of the fishing opportunities, the specific conditions under which fishing operations are carried out should be established. (4) The principles and certain procedures for fishery management need to be laid down at Community level, so that Member States can ensure the management of the vessels flying their flag. (5) Article 3 of Regulation (EC) No 2371/2002 lays down definitions of relevance to the allocation of fishing opportunities. (6) In accordance with Article 2 of Regulation (EC) No 847/96, the stocks that are subject to the various measures referred to therein must be identified. (7) Fishing opportunities should be used in accordance with the Community legislation on the subject, and in particular with Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (4), Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States catches of fish (5), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (6), Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (7), Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (8), Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the North-East Atlantic (9), Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound (10) and Regulation (EC) No 1098/2007. (8) It is appropriate, in accordance with the Commissions declaration at the meeting of the Council on 11-12 June 2007, to take account of the efforts made by Member States to adjust fleet capacities in the Baltic Sea in recent years without compromising the overall objective of the effort scheme in Regulation (EC) No 1098/2007. (9) In order to contribute to the conservation of fish stocks, certain supplementary measures on technical conditions of fishing should be implemented in 2008, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes fishing opportunities for the year 2008 for certain fish stocks and groups of fish stocks in the Baltic Sea and the associated conditions under which such fishing opportunities may be used. Article 2 Scope 1. This Regulation shall apply to Community fishing vessels (Community vessels) and fishing vessels flying the flag of, and registered in, third countries operating in the Baltic Sea. 2. By way of derogation from paragraph 1, this Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State concerned and of which the Commission and the Member State in whose waters the research is carried out have been informed in advance. Article 3 Definitions In addition to the definitions laid down in Article 3 of Regulation (EC) No 2371/2002, for the purposes of this Regulation the following definitions shall apply: (a) the International Council for the Exploration of the Sea (ICES) zones are as defined in Regulation (EEC) No 3880/91; (b) Baltic Sea means ICES Divisions IIIb, IIIc and IIId; (c) total allowable catch (TAC) means the quantity that can be taken from each stock each year; (d) quota means a proportion of the TAC allocated to the Community, a Member State or a third country; (e) day absent from port means any continuous period of 24 hours or part thereof during which the vessel is absent from port. CHAPTER II FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS Article 4 Catch limits and allocations The catch limits, the allocation of such limits among Member States, and additional conditions in accordance with Article 2 of Regulation (EC) No 847/96 are set out in Annex I to this Regulation. Article 5 Special provisions on allocations 1. The allocation of catch limits among Member States, as set out in Annex I, shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96. 2. For the purpose of withholding quotas to be transferred to 2009, Article 4(2) of Regulation (EC) No 847/96 may apply, by way of derogation from that Regulation, to all stocks subject to analytical TAC. Article 6 Conditions for catches and by-catches 1. Fish from stocks for which catch limits are fixed shall only be retained on board or landed if: (a) the catches have been taken by vessels of a Member State with a quota and that quota has not been exhausted; or (b) species other than herring and sprat are mixed with other species, the catches have been taken with trawls, Danish seines or similar gears whose mesh size is less than 32 mm, and the catches are not sorted either on board or on landing. 2. All landings shall count against the quota or against the Community share, except for catches made under paragraph 1(b). 3. Where the quota for herring allocated to a Member State is exhausted, vessels flying the flag of that Member State, registered in the Community and operating in the fisheries to which the relevant quota applies shall not land catches that are unsorted and that contain herring. 4. Where the quota for sprat allocated to a Member State is exhausted, vessels flying the flag of that Member State, registered in the Community and operating in the fisheries to which the relevant quota applies, shall not land catches that are unsorted and that contain sprat. Article 7 Fishing effort limits Fishing effort limits are set out in Annex II. Article 8 Transitional technical measures Transitional technical measures are set out in Annex III. CHAPTER III FINAL PROVISIONS Article 9 Data transmission When Member States send data to the Commission relating to landings of quantities of stocks caught pursuant to Article 15(1) of Regulation (EEC) No 2847/93, they shall use the stock codes set out in Annex I to this Regulation. Article 10 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2007. For the Council The President J. SILVA (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 248, 22.9.2007, p. 1. (4) OJ L 132, 21.5.1987, p. 9. (5) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (6) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11). (7) OJ L 333, 20.12.2003, p. 17. (8) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11). (9) OJ L 365, 31.12.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). (10) OJ L 349, 31.12.2005, p. 1. Regulation as amended by Regulation (EC) No 809/2007 (OJ L 182, 12.7.2007, p. 1). ANNEX I Landings limits and associated conditions for year-to-year management of catch limits applicable to Community vessels in areas where catch limits exist by species and by area The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, the allocation to the Member States and associated conditions for year-to-year management of the quotas. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. For the purposes of these tables the codes used for the different species are as follows: Scientific name Alpha-3 code Common name Clupea harengus HER Herring Gadus morhua COD Cod Platichthys flesus FLE Flounder Pleuronectes platessa PLE Plaice Psetta maxima TUR Turbot Salmo salar SAL Atlantic salmon Sprattus sprattus SPR Sprat Species : Herring Clupea harengus Zone : Subdivisions 22-24 HER/3B23.; HER/3C22.; HER/3D24. Denmark 6 245 Germany 24 579 Finland 3 Poland 5 797 Sweden 7 926 EC 44 550 TAC 44 550 Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : Subdivisions 30-31 HER/3D30.; HER/3D31. Finland 71 344 Sweden 15 676 EC 87 020 TAC 87 020 Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : Subdivisions 25-27, 28,2, 29 and 32 HER/3D25.; HER/3D26.; HER/3D27.; HER/3D28.; HER/3D29.; HER/3D32. Denmark 3 358 Germany 890 Estonia 17 148 Finland 33 472 Latvia 4 232 Lithuania 4 456 Poland 38 027 Sweden 51 047 EC 152 630 TAC Not relevant Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : Subdivision 28,1 HER/03D.RG Estonia 16 668 Latvia 19 426 EC 36 094 TAC 36 094 Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : EC waters of Subdivisions 25-32 COD/3D25.; COD/3D26.; COD/3D27.; COD/3D28.; COD/3D29.; COD/3D30.; COD/3D31.; COD/3D32. Denmark 8 905 Germany 3 542 Estonia 868 Finland 681 Latvia 3 311 Lithuania 2 181 Poland 10 255 Sweden 9 022 EC 38 765 TAC Not relevant Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : EC waters of Subdivisions 22-24 COD/3B23.; COD/3C22.; COD/3D24. Denmark 8 390 Germany 4 102 Estonia 186 Finland 165 Latvia 694 Lithuania 450 Poland 2 245 Sweden 2 989 EC 19 221 TAC 19 221 Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : EC waters of IIIbcd PLE/3B23.; PLE/3C22.; PLE/3D24.; PLE/3D25.; PLE/3D26.; PLE/3D27.; PLE/3D28.; PLE/3D29.; PLE/3D30.; PLE/3D31.; PLE/3D32. Denmark 2 293 Germany 255 Poland 480 Sweden 173 EC 3 201 TAC 3 201 Precautionary TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Atlantic salmon Salmo salar Zone : EC waters of IIIbcd excluding Subdivision 32 SAL/3B23.; SAL/3C22.; SAL/3D24.; SAL/3D25.; SAL/3D26.; SAL/3D27.; SAL/3D28.; SAL/3D29.; SAL/3D30.; SAL/3D31. Denmark 75 511 (1) Germany 8 401 (1) Estonia 7 674 (1) Finland 94 157 (1) Latvia 48 028 (1) Lithuania 5 646 (1) Poland 22 907 (1) Sweden 102 068 (1) EC 364 392 (1) TAC Not relevant Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Atlantic salmon Salmo salar Zone : Subdivision 32 SAL/3D32. Estonia 1 581 (2) Finland 13 838 (2) EC 15 419 (2) TAC Not relevant Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Sprat Sprattus sprattus Zone : EC waters of IIIbcd SPR/3B23.; SPR/3C22.; SPR/3D24.; SPR/3D25.; SPR/3D26.; SPR/3D27.; SPR/3D28.; SPR/3D29.; SPR/3D30.; SPR/3D31.; SPR/3D32. Denmark 44 833 Germany 28 403 Estonia 52 060 Finland 23 469 Latvia 62 877 Lithuania 22 745 Poland 133 435 Sweden 86 670 EC 454 492 TAC Not relevant Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. (1) Expressed by number of individual fish. (2) Expressed by number of individual fish. ANNEX II 1. Fishing effort limits 1.1. For vessels flying their flag, Member States shall ensure that fishing with trawls, Danish seines or similar gear of a mesh size equal to or larger than 90 mm, with gillnets, entangling nets or trammel nets of a mesh size equal to or larger than 90 mm, with bottom set lines, longlines except drifting lines, handlines and jigging equipment shall be permitted for a maximum number of (a) 223 days absent from port in subdivisions 22-24 with the exception of the period from 1 to 30 April when Article 8 paragraph 1(a) of Regulation (EC) No 1098/2007 applies, and (b) 178 days absent from port in subdivisions 25-27, 28.2 with the exception of the period from 1 July to 31 August when Article 8 paragraph 1(b) of Regulation (EC) No 1098/2007 applies. 1.2. The maximum number of days absent from port per year for which a vessel may be present within the two areas defined in point 1.1 (a) and (b) fishing with the gears referred to in point 1.1 may not exceed the maximum number of days allocated for one of the two areas. 1.3. Up to 4 additional days absent from port may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities with any of the gears defined in Article 8 paragraph 1 of Regulation (EC) No 1098/2007 that have taken place since 1 January 2005 in the areas concerned in accordance with Article 7 of Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (1). 1.4. Member States wishing to benefit from the allocations described in point 1.3 shall submit a request to the Commission with reports containing the details of permanent cessations of the fishing activities in question by 30 January 2008. On the basis of such a request the Commission may amend the number of days absent from port defined in point 1.1 for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. (1) OJ L 337, 30.12.1999, p. 10. Regulation repealed by Regulation (EC) No 1198/2006 (OJ L 223, 15.8.2006, p. 1). ANNEX III TRANSITIONAL TECHNICAL MEASURES 1. Restrictions on fishing for flounder and turbot 1.1. The retention on board of the following species of fish which are caught within the geographical areas and during the periods mentioned below shall be prohibited: Species Geographical area Period Flounder (Platichthys flesus) Subdivisions 26 to 28, 29 south of 59 °30 ²N Subdivision 32 15 February to 15 May 15 February to 31 May Turbot (Psetta maxima) Subdivisions 25 to 26, 28 south of 56 °50 ²N 1 June to 31 July 2. By way of derogation from point 1, when fishing with trawls, Danish seines and similar gears with a mesh size equal to or greater then 105 mm or with gillnets, entangling nets or trammel nets with a mesh size equal to or greater than 100 mm, by-catches of flounder and turbot may be retained on board and landed within a limit of 10 % by live weight of the total catch retained on board and landed during the periods of prohibition referred to in that point.